MEMO. ENDORSED

CASS. PSOE COG: WeKias Ne Seument 54 Eleg 15838 F: aero Pe

—

 

URPHY & SHC SONY
be CUMENT
cGONIGLE °°: catereyecs
A Professional Corporation noc He
DAT TE F "ILED: a tatecid
Email: jfacciponti@mmlawus.com 1185 Anconus of the Americas
Direct: 212.880.3966 Floor 21
Facsimile: 212.880.3998 New York, NY 10036

Defendant's request for an
extension of time until Oct. 23,
2020 to produce any discovery
resulting from the investigation is
granted without objection by the

October 8, 2020
By ECF Filing and Email (RomanNYSDChambers@nysd.uscourts.gov)

The Honorable Nelson S. Roman

 

The Hon. Charles L. Brieant Jr. Federal Building and Svea — a ;
United Sites Courthouse requested to terminate the motion
300 Quarropas Street (doc. 21).
White Plains, NY 10601-4150 Dated: Oct. 9, 2020
SO ORDERED: >
Re: United States v. Donta Dixon, 20 Cr. 368 (NSR) 2 a open
nes HON. NELSONS. ROMAN -

Dear Judge Roman: UNITED STATES. S ROMA JUDGE.

I am counsel for Donta Dixon in the above-referenced matter. | write to respectfully
request a two-week extension of time for the defense to produce discovery related to surveillance
cameras in the vicinity of area where Mr. Dixon was arrested.

As the Court may recall, the defense retained, with the Court’s approval, an investigator
to look into the issue of surveillance cameras and available footage. The Court set a deadline of
October 9, 2020 for the defense to produce any discovery that results from this investigation. At
this time, the investigation is not yet complete. Accordingly, the defense requests two additional
weeks to complete the investigation and produce any material that would be discoverable by the
Government under Federal Rule of Criminal Procedure 16(b).

Earlier today, I exchanged emails with Assistant U.S. Attorney Lindsey Keenan, who has
no objection to this application.

 

Respectfully submitted,
/s/ J.P.F.
Joseph P. Facciponti

cc (by ECF and Email):

AUSA Lindsey Keenan

 

New York + Virginia + Washington, D.C.
